Exhibit 4.0 FOR VALUE RECEIVED THE UNDERSIGNED DOES HEREBY SELL, ASSIGN AND TRANSFER UNTO: TRANSFEREE: PLEASE INSERT SOCIAL SECURITY (Print Name and Address) OR TAX IDENTIFICATION NUMBER If said number of securities shall not be all the securities evidenced by the within Certificate the undersigned requests that a new Certificate evidencing the securities not so transferred be issued in the name of and delivered to: PLEASE INSERT SOCIAL SECURITY (Print Name and Address) OR TAX IDENTIFICATION NUMBER NOTICE:The below Transferor signature must correspond with the name as written upon the face of the within Certificate in every particular, without alteration or enlargement or any change whatsoever, or if signed by any other person, the Form of Assignment thereon must be duly executed and if the certificate representing the securities or any certificate representing securities not being exercised is to be registered in a name other than that in which the within Certificate is registered, the signature of the holder hereof must be guaranteed. Dated: Transferor Signature Signature Guaranteed: TRANSFEROR’S SIGNATURE MUST BE GUARANTEED BY A COMMERCIAL BANK OR MEMBER FIRM OF ONE OF THE FOLLOWING STOCK EXCHANGES: NEW YORK STOCK EXCHANGE, PACIFIC COAST STOCK EXCHANGE, AMERICAN STOCK EXCHANGE, OR MIDWEST STOCK EXCHANGE. THE FOLLOWING MUST BE EXECUTED BY THE TRANSFEREE OF THIS CERTIFICATE BEFORE TRANSFER MAY BE MADE ON THE BOOKS OF THE COMPANY: The undersigned hereby certifies that he is the Transferee of the securities referred to in this Assignment: Dated: Transferee Signature WARNING:THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1934 AND, ACCORDINGLY, MAY NOT BE OFFERED FOR SALE, SOLD OR OTHERWISE TRANSFERRED EXCEPT (1) UPON EFFECTIVE REGISTRATION OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE UNDER THE SECURITIES ACT OF 1933, OR (2) UPON ACCEPTANCE BY THE ISSUER OF AN OPINION OF COUNSEL IN SUCH FORM AND BY SUCH COUNSEL OR OF OTHER DOCUMENTATION AS SATISFACTORY TO COUNSEL FOR THE ISSUER THAT SUCH REGISTRATION IS NOT REQUIRED.
